         Case 18-33967-bjh11 Doc 16 Filed 12/05/18             Entered 12/05/18 11:38:49       Page 1 of 2




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

        IN RE:                            §
                                          §                            Chapter 11
                                          §
        SENIOR CARE CENTERS, LLC, ET AL., §                            CASE NO. 18-33967-bjh
                                          §
                                          §
             DEBTOR.                      §

                   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

                   PLEASE TAKE NOTICE that Deirdre B. Ruckman attorney for Sabra Health Care

        REIT, Inc. (“Sabra”), a creditor and party-in-interest in the above matter pursuant to 11 U.S.C. §

        503(b)(4), and pursuant to Rules 2002, 3017, and 9010 of the Federal Rules of Bankruptcy

        Procedure, request that all notices given or required to be given in this case and all papers served

        or required to be served in this case be given to and served upon them at the following address:

                                         Deirdre B. Ruckman (TX 21196500)
                                             FOLEY & LARDNER LLP
                                         2021 McKinney Avenue, Suite 1600
                                                 Dallas, Texas 75201
                                              Telephone: 214-999-4250
                                              Facsimile: 214-999-3250
                                                druckman@foley.com


                   Please take further notice that the foregoing request includes notices and papers referred

        to in the Federal Rules of Bankruptcy Procedure and includes, without limitation, any plans of

        reorganization, objections, notices of hearings, orders, pleadings, motions, applications,

        complaints, demands, requests, petitions, disclosure statements, memoranda, briefs and any other

        documents brought before this Court with respect to these proceedings, whether formal or

        informal, whether written or oral, whether transmitted or conveyed by mail, hand delivery,

        telephone, telecopier, telegraph, or telex.

        NOTICE OF APPEARANCE                                                                   PAGE 1
4849-7131-8402.1
         Case 18-33967-bjh11 Doc 16 Filed 12/05/18            Entered 12/05/18 11:38:49         Page 2 of 2



                   This Notice of Appearance and Request for Notices shall not be deemed or construed to

        be a waiver of the rights of Sabra (i) to have final orders in non-core matters entered only after

        de novo review by a District Judge, (ii) to trial by jury in any proceeding so triable in this case or

        any case, controversy, or proceeding related to this case, (iii) to have a District Court withdraw

        the reference in any matter subject to mandatory or discretionary withdrawal, (iv) respecting in

        personam jurisdiction, or (v) any other rights, claims, actions, setoffs, or recoupments to which

        Sabra is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses,

        setoffs, and recoupments are expressly reserved.



        Dated: December 5, 2018                               Respectfully submitted,

                                                              /s/ Deirdre B. Ruckman
                                                              Deirdre B. Ruckman (TSB 21196500)
                                                              FOLEY & LARDNER LLP
                                                              2021 McKinney Avenue, Suite 1600
                                                              Dallas, Texas 75201
                                                              Telephone: (214) 999-4250
                                                              Facsimile: (214) 999-3250
                                                              druckman@foley.com

                                                              ATTORNEY FOR SABRA HEALTH
                                                              CARE REIT, INC.



                                          CERTIFICATE OF SERVICE

               I hereby certify that on December 5, 2018 a true and correct copy of the foregoing Notice
        was served electronically by the Court’s electronic filing notification system.


                                                              /s/ Deirdre B. Ruckman
                                                              Deirdre B. Ruckman




        NOTICE OF APPEARANCE                                                                    PAGE 2
4849-7131-8402.1
